[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                              SEPTEMBER 4, 2009
                             No. 09-11001                     THOMAS K. KAHN
                         Non-Argument Calendar                     CLERK
                       ________________________

                         Agency No. A099-551-195

MARIA VICTORIA MELO-RUEDA,


                                                                       Petitioner,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.


                       ________________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                        _________________________

                            (September 4, 2009)

Before BIRCH, CARNES, and HULL, Circuit Judges.

PER CURIAM:
       Maria Victoria Melo Rueda,1 a native and citizen of Colombia, petitions for

review of the Board of Immigration Appeals’ decision affirming the Immigration

Judge’s order denying her application for asylum and withholding of removal

under the INA and relief under the United Nations Convention Against Torture and

Other Cruel, Inhuman and Degrading Treatment or Punishment (CAT), INA §§

208, 241; 8 U.S.C. §§ 1158, 1231; 8 C.F.R. § 208.16(c).

                                               I.

       The basis of Melo Rueda’s claim traces back to when the Columbian

government offered a substantial bounty for any information leading to that capture

of FARC leader named Gustavo Rueda Diaz. Melo Rueda’s alleges that, in an

unfortunate coincidence, her uncle is also named Gustavo Rueda Diaz. She argues

that she is eligible for asylum because she has been harassed and attacked by

people seeking information about her uncle under the mistaken belief that he is the

FARC leader. The IJ found that Melo Rueda’s testimony was not credible and

rejected her claims for relief. The BIA agreed.

                                               II.

       We review the BIA’s decision, except to the extent that it expressly adopts

the IJ’s opinion. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001).

       1
          In the court docket, the petitioner’s name is hyphenated (“Melo-Rueda”), although in
her asylum application it is not. We will defer to the spelling petitioner used in her asylum
application and use the unhyphenated spelling in this opinion.
                                                  2
Because the BIA adopted the IJ’s reasoning on the adverse credibility finding, we

review the IJ’s decision as if it were the BIA’s. See Chen v. United States Att’y

Gen., 463 F.3d 1228, 1230 (11th Cir. 2006). We review the agency’s factual

determinations under the “highly deferential” substantial evidence test. Forgue v.

United States Att’y Gen., 401 F.3d 1282, 1286 (11th Cir. 2005). Under that test,

we must affirm the IJ’s decision “if it is supported by reasonable, substantial, and

probative evidence on the record considered as a whole.” Ruiz v. United States

Att’y Gen., 440 F.3d 1247, 1254-55 (11th Cir. 2006). We will reverse only when

the record compels us to, and “the mere fact that the record may support a contrary

conclusion is not enough to justify a reversal of the administrative findings.” Id. at

1255 (internal quotation marks omitted).

      A credibility determination is a factual finding reviewed under the

substantial evidence test. Id. The IJ must provide “specific, cogent reasons” to

support an adverse credibility determination. Ruiz v. United States Att’y Gen., 440

F.3d 1247, 1255 (11th Cir. 2006). Additionally, when an applicant submits

evidence in addition to his or her testimony, the IJ may not rely solely on an

adverse credibility determination to deny relief. See id. “The weaker the

applicant’s testimony, however, the greater the need for corroborative evidence.”

Yang v. United States Att’y Gen., 418 F.3d 1198, 1201 (11th Cir. 2005).

      Melo Rueda makes two arguments challenging the IJ’s adverse credibility
                                           3
determination. First, she argues that the IJ did not make an explicit finding that she

was not credible. See id. (holding that the IJ must make “clean determinations of

credibility) (internal quotation marks omitted). That argument fails. In the IJ’s

oral decision, it stated that “the Court finds that the respondent’s testimony was not

credible.” That is a clean and explicit adverse credibility determination.

      Second, Melo Rueda argues that the IJ’s decision was not supported by

specific, cogent reasons. That argument also fails. “Once an adverse credibility

finding is made, the burden is on the applicant alien to show that the IJ’s credibility

decision was not supported by ‘specific, cogent reasons’ or was not based on

substantial evidence.” Ruiz, 440 F.3d at 1255. Melo Rueda has not done that.

The IJ’s opinion identified numerous inconsistencies between Melo Rueda’s

testimony and the documents contained in her application for asylum. Those

inconsistencies included that 1) a medical document contradicted Melo Rueda’s

sworn testimony that she never had problems with her hand prior to an alleged

abduction on July 12, 2002; 2) she had failed to introduce any medical evidence to

support her testimony that she was injured on July 12, 2002; 3) a letter from Melo

Rueda’s employer stated her problems arose in 2004 or 2005, not in 2002 as she

had testified. Those are specific cogent reasons that support the IJ’s adverse

credibility determination.

      The record shows that the IJ considered all of the evidence submitted by
                                           4
Melo Rueda. Some of it the IJ found incredible. Some of it, such as the letter from

her employer, contradicted her claim instead of supporting it. Given the IJ’s

adverse credibility finding, substantial evidence supports the denial of Melo

Rueda’s application for asylum.

      Additionally, because Melo Rueda “has failed to establish a claim of asylum

on the merits, [s]he necessarily fails to establish eligibility for withholding of

removal or protection under CAT.” Forgue, 401 F.3d at 1288 n.4.

      PETITION DENIED.




                                            5